Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01546-STV

MCI COMMUNICATIONS SERVICES, INC. and
MCIMETRO ACCESS TRANSMISSION SERVICES CORP.,

      Plaintiffs,

v.

B&F COMPANY INC.,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

      This matter comes before the Court on Defendant’s Motion for Partial Summary

Judgment [#35] (the “Motion”) and Defendant’s Request for Judicial Notice in Support of

the Motion [#38] (the “Request for Judicial Notice”). The parties have all consented to

have a United States magistrate judge conduct all proceedings in this action and to order

the entry of a final judgment. [#18, 19] This Court has carefully considered the Motion

and the Request for Judicial Notice and related briefing, the entire case file, and the

applicable case law, and has determined that oral argument would not materially assist

in the disposition of the Motion and/or Request for Judicial Notice. For the following

reasons, the Request for Judicial Notice is DENIED WITHOUT PREJUDICE and the

Motion is GRANTED IN PART and DENIED IN PART.
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 2 of 20




I.     UNDISPUTED FACTS 1

       This case arises out of an incident in which Defendant B&F Company, Inc. (“B&F”

or “Defendant”) damaged fiber-optic cable (the “MCI Cable”) owned and operated by

Plaintiffs MCI Communications Services, Inc. and MCImetro Access Transmission

Services Corp. (collectively, “MCI” or “Plaintiffs”). [#1, ¶¶ 1, 2, 9; #44, MCI1] The incident

occurred on May 31, 2017 while Defendant was performing a directional bore to install

fiber-optic cable for Comcast in a public right-of-way owned by the City of Centennial (the

“City”). [#44, MCI1] Prior to May 31, 2017, Defendant provided notice of excavation to

Colorado 811, 2 but the notice Defendant provided did not include the area where

Defendant severed the MCI Cable. 3 [Id. at MCIF3, MCIF5] The public right-of-way where

the incident occurred was zoned “Urban Center District” by the City with “permitted use”

for offices, mixed-use, services, and commercial retail, and thus was not zoned

residential. 4 [Id. at BFCF3] The area where the incident occurred thus is “commercial in

nature, and is not residential in nature.” [Id. at BFCF4]



1 The undisputed facts are drawn from the Separate Statement of Undisputed Material
Facts (the “Statement of Facts”) filed with the briefing on the Motion [#44]. The Court
refers to the sequentially numbered facts set forth by Defendant in the Statement of Facts
as “BFCF#” and refers to the sequentially numbered facts set forth by Plaintiffs as
“MCIF#.”
2 Pursuant to Colorado Revised Statute § 9-1.5-103(3), an excavator must provide notice,

including “[t]he specific location, starting date, and description of the intended excavation
activity,” at least two business days prior to the excavation. “Colorado 811 is the
notification center formed pursuant to § 9-1.5-105 to receive those notices.” [#42 at 2
n.2; see generally Colorado 811, About Us Page, https://colorado811.org/about-us-2/
(last visited July 13, 2020)]
3 The parties dispute whether, prior to May 31, 2017, MCI had marked the location of the

MCI Cable in the area Defendant had described in the notice it provided to Colorado 311.
[#44, MCIF4] This disputed fact, however, is not material to the resolution of the instant
Motion.
4 Defendant’s Request for Judicial Notice requests that the Court take judicial notice that

the right-of-way (1) was zoned as “Urban Center,” (2) had permitted uses of offices,
                                              2
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 3 of 20




       MCI lost the ability to use the severed MCI Cable for the approximately nine hours

it took to repair. [Id. at MCIF6, MCIF17] MCI has built dedicated, spare restoration

capacity into its network for use during outages, such as that caused by the severance of

the MCI Cable on May 31, 2017. [Id. at MCIF9] On May 31, 2017, MCI used this

dedicated, spare restoration capacity on other cables in its own network to reroute and

restore a portion of the telecommunications traffic that was being carried on the MCI

Cable at the time it was severed. [Id. at MCIF13] MCI estimates a cost of $24,837,120

for the equipment necessary to reroute the capacity that was rerouted from the severed

MCI Cable to MCI’s dedicated, spare restoration capacity. [Id. at MCIF14] MCI, however,

was not able to reroute and restore service for three of the 28 transport systems impacted

by the severed MCI Cable. [Id. at MCIF15, MCIF16] Approximately 769 MCI customers

whose circuits were being carried by these three transport systems thus had their service

from MCI completely interrupted for the approximately nine hours it took to repair the MCI

Cable. 5 [Id. at MCIF16, MCIF17, MCIF18] MCI did not obtain substitute capacity from

any other carrier as a result of the severance of the MCI Cable. [Id. at BFCF5, BFCF6]




mixed-use, services, and commercial retail, and (3) was commercial in nature, and not
residential in nature. [#38] Plaintiffs do not dispute any of these facts in their response
to the Statement of Facts, but did not respond to the Request for Judicial Notice. [See
#44, BFCF3, BFCF4] Because these facts are undisputed for purposes of the instant
Motion, the Court finds it unnecessary to consider whether the Court may properly take
judicial notice of these facts. See Fed. R. of Evid. 201 (stating that Court may take judicial
notice of a fact “that is not subject to reasonable dispute because it: (1) is generally known
within the trial court’s territorial jurisdiction; or (2) can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned.”).
Accordingly, the Request for Judicial Notice is DENIED WITHOUT PREJUDICE.
5 Although Defendant contends in its Motion that MCI “did not actually lose any

transmission capacity as a result of its cable being severed” [#35 at 11 (emphasis in
original); see also #44, MCIF6], Defendant does not dispute MCI’s proposed statements
of fact regarding their loss of capacity but instead responds only that “nothing in [the
                                              3
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 4 of 20




       On May 30, 2019, Plaintiffs filed the instant lawsuit asserting claims against

Defendant for trespass, negligence, and statutory liability for violation of the Colorado

One Call Law, Colo. Rev. Stat. §§ 9-1.5-101, et seq. [#1] Plaintiffs seek damages totaling

$212,867.98, consisting of (1) repair costs of $15,792.31 and (2) $197,075.67 for loss of

use of the MCI Cable. [#44, MCIF7] Plaintiffs based their loss of use damages “on the

cost of obtaining comparable substitute capacity from another carrier equal to the capacity

of the transport systems MCI was able to reroute to dedicated, spare restoration capacity

in its own network, i.e., the rental value of substitute property.” [Id. at MCIF8]

       On January 14, 2020, Defendant filed the instant Motion arguing (1) Plaintiffs’ loss

of use damages are barred by the Colorado Construction Defect Action Reform Act

(“CDARA”), Colo. Rev. Stat. §§ 13-20-801, et seq. and (2) Plaintiffs’ claim for statutory

damages under the One Call Law is barred by the applicable statute of limitations. [#35]

Plaintiffs filed a response in opposition [#42], and Defendant filed a reply [#43].

II.    LEGAL STANDARD

       A.     Summary Judgment

       Pursuant to Federal Rule of Civil Procedure 56, a party may move for summary

judgment or partial summary judgment by “identifying each claim or defense—or the part

of each claim or defense—on which summary judgment is sought.” Summary judgment

is appropriate only if “the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Henderson v. Inter–Chem Coal Co.,




statements of fact] is a basis for measuring actual damages as required by CDARA [see
#44, MCIF15, MCIF16, MCIF17, MCIF18].
                                              4
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 5 of 20




41 F.3d 567, 569 (10th Cir. 1994). The movant bears the initial burden of making a prima

facie demonstration of the absence of a genuine issue of material fact, which the movant

may do “simply by pointing out to the court a lack of evidence . . . on an essential element

of the nonmovant’s claim” when the movant does not bear the burden of persuasion at

trial. Adler v. Wal–Mart Stores, Inc., 144 F.3d 664, 670-71 (10th Cir.1998). If the movant

carries this initial burden, the burden then shifts to the nonmovant “to go beyond the

pleadings and set forth specific facts that would be admissible in evidence in the event of

trial.” Id. at 671 (quotation omitted).

       “[A] ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for

trial.’” Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 249 (1986)). Whether there is a genuine dispute as to a material fact

depends upon whether the evidence presents a sufficient disagreement to require

submission to a jury. See Anderson, 477 U.S. at 248–49; Stone v. Autoliv ASP, Inc., 210

F.3d 1132, 1136 (10th Cir. 2000); Carey v. U.S. Postal Serv., 812 F.2d 621, 623 (10th

Cir. 1987). Evidence, including testimony, offered in support of or in opposition to a

motion for summary judgment must be based on more than mere speculation, conjecture,

or surmise. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004). A fact is

“material” if it pertains to an element of a claim or defense; a factual dispute is “genuine”

if the evidence is so contradictory that if the matter went to trial, a reasonable juror could

return a verdict for either party. Anderson, 477 U.S. at 248. “Where the record taken as

a whole could not lead a rational trier of fact to find for the non-moving party, there is no

‘genuine issue for trial.’” Matsushita Elec. Indus. Co., v. Zenith Radio Corp., 475 U.S.



                                              5
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 6 of 20




574, 587 (1986) (quoting First Nat’l. Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288

(1968)). In reviewing a motion for summary judgment, the Court “view[s] the evidence

and draw[s] reasonable inferences therefrom in the light most favorable to the non-moving

party.” See Garrett v. Hewlett-Packard Co., 305 F.3d 1210, 1216 (10th Cir. 2002).

       B.     Statutory Interpretation

       “Statutory interpretation is a matter of law appropriate for resolution on summary

judgment.” Thomas v. Metropolitan Life Ins. Co., 631 F.3d 1153, 1160 (10th Cir. 2011).

The Court “appl[ies] Colorado law in determining how best to interpret a Colorado statute

in a case [like that here] resting on diversity jurisdiction.” Allen v. United Servs. Auto.

Ass’n, 907 F.3d 1230, 1237 (10th Cir. 2018); see also Par. Oil Co. v. Dillon Cos., 523

F.3d 1244, 1248 (10th Cir. 2008) (“As we are sitting in diversity and construing a Colorado

statute, we must give it the meaning it would have in the Colorado courts.”). “Under

Colorado law, the ‘primary goal of statutory interpretation is to ascertain and give effect

to the legislature’s intent.’” Allen, 907 F.3d at 1237 (quoting Lewis v. Taylor, 375 P.3d

1205, 1209 (Colo. 2016)). “To do so, [the Court] look[s] to the plain meaning of the

statutory language and consider[s] it within the context of the statute as a whole.” Lewis,

375 P.3d at 1209 (citing Denver Post Corp. v. Ritter, 255 P.3d 1083, 1088 (Colo. 2011)).

If the statutory language is clear, the Court applies it as such, without “resort[ing] to other

rules of statutory construction.” People v. Triantos, 55 P.3d 131, 134 (Colo. 2002).

However, “if the statutory language has more than one reasonable meaning, and is

therefore ambiguous, [the Court] may look to interpretive aids to construction to resolve




                                              6
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 7 of 20




the ambiguity and determine which of the reasonable interpretations is appropriate.” 6

Lewis, 375 P.3d at 1209. “In evaluating whether a statute is ambiguous, [the Court] do[es]

not read its words or phrases in isolation, but instead read[s] them in context and in a

manner that gives effect to the statute as a whole.” Id.

III.   ANALYSIS

       The Motion argues that Defendant is entitled to summary judgment (1) on Plaintiffs’

request for loss of use damages, because such damages are barred by CDARA and (2)

on Plaintiffs’ claim for statutory damages under the One Call Law, because that claim

purportedly seeks a civil penalty and thus is subject to a one-year statute of limitations.

[#35] The Court addresses each argument in turn.

       A.     Whether CDARA Applies to Limit the Available Damages

       Pursuant to CDARA, absent circumstances not present here, “[a] construction

professional otherwise liable shall not be liable for more than actual damages.” Colo.

Rev. Stat. § 13-20-806(1). CDARA defines “construction professional” as “an architect,

contractor, subcontractor, developer, builder, builder vendor, engineer, or inspector

performing or furnishing the design, supervision, inspection, construction, or observation

of the construction of any improvement to real property.” Colo. Rev. Stat. § 13-20-

802.5(4). The statute further defines “actual damages” as follows:

       the fair market value of the real property without the alleged construction
       defect, the replacement cost of the real property, or the reasonable cost to
       repair the alleged construction defect, whichever is less, together with
       relocation costs, and, with respect to residential property, other direct
       economic costs related to loss of use, if any, interest as provided by law,



6In addition to the rules of statutory construction, such interpretive aids include “legislative
history, the consequences of a given construction, and the end to be achieved by the
statute.” Klinger v. Adams Cty. Sch. Dist. No. 50, 130 P.3d 1027, 1031 (Colo. 2006).
                                               7
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 8 of 20




       and such costs of suit and reasonable attorney fees as may be awardable
       pursuant to contract or applicable law.”

Colo. Rev. Stat. § 13-20-802.5(2). The Court understands the parties to agree that, if

CDARA applies, Plaintiffs may not recover loss of use damages, but, if CDARA does not

apply, Plaintiffs may seek loss of use damages at trial. 7

       Plaintiffs offer two main arguments for why CDARA does not apply to their claims

against Defendant. [#42 at 5-10] First, Plaintiffs argue that Defendant has not offered

sufficient evidence to demonstrate that it was acting as a “construction professional” as

that term is defined under CDARA at the time of the incident. [Id. at 7] Second, Plaintiffs

argue that CDARA does not apply because the incident was caused by Defendant’s

negligence rather than by a defect in the fiber-optic cable it was installing. [Id. at 8-10]

The Court considers each below.

              1.     Whether an “Improvement to Real Property” Was Involved

       As noted above, to be considered a “construction professional” for purposes of

CDARA, the contractor must have been engaged in “the construction of an[ ] improvement

to real property.” Colo. Rev. Stat. § 13-20-802.5(4). Plaintiffs argue that Defendant has

not satisfied its burden of producing evidence to demonstrate that the installation of the

fiber-optic cable for Comcast constituted an “improvement to real property.” [#42 at 7]


7 Although Plaintiffs argue in their response to the Motion that the rental value of substitute
capacity is a proper measure of loss of use damages under Colorado law [#42 at 10-15],
Plaintiffs do not argue that loss of use damages are available under CDARA where, as
here, the alleged damage occurred on commercial—not residential—property. Indeed,
Plaintiffs’ response does not even mention CDARA’s definition of “actual damages” or the
residential property distinction contained therein. See Colo. Rev. Stat. § 13-20-802.5(2).
Similarly, all of Defendants’ arguments for precluding Plaintiffs from obtaining loss of use
damages are premised upon CDARA and Defendant does not address the non-CDARA
authority cited by Plaintiffs for the proposition that the rental value of substitute capacity
is a proper measure of loss of use damages under Colorado law, even where no
substitute capacity was actually rented. [See #43]
                                              8
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 9 of 20




Because CDARA does not provide a definition for “improvement to real property,” see

Colo. Rev. Stat. § 13-20-802.5, the Court looks to the plain and ordinary meaning of the

phrase. See Mendoza v. Pioneer Gen. Ins. Co., 365 P.3d 371, 376 (Colo. App. 2014)

(“[W]here, as here, the statute does not define a term, the word at issue is a term of

common usage, and people of ordinary intelligence need not guess at its meaning, we

may refer to dictionary definitions in determining the plain and ordinary meaning of the

word.”). Here, both parties agree that the Court should interpret “improvement to real

property” to mean “[a]n addition to real property, whether permanent or not; esp[ecially]

one that increases its value or utility or that enhances its appearance.” [#42 at 7 (quoting

Barron v. Kerr-McGee Rocky Mountain Corp., 181 P.3d 348, 350 (Colo. App. 2007)

(quoting BLACK’S LAW DICTIONARY 773 (8th ed. 2004))); #43 at 4 (same)]

       Plaintiffs argue that Defendant “has offered no evidence that the cable it was

installing for Comcast increased the value or utility, or enhanced the appearance, of the

public right-of-way.” [#42 at 7] The Court disagrees. Plaintiffs concede that Defendant

was performing a directional bore to install fiber-optic cable for Comcast at the time of the

incident [#44, MCI1], and the Court finds this undisputed fact alone sufficient to

demonstrate that Defendant was engaged in activity—i.e., the installation of fiber-optic

cable—that would increase the utility of the public right-of-way.        Plaintiffs offer no

explanation for why the installation of fiber-optic cable for a telecommunications company

would not increase the utility of the property and the Court is aware of none.

       Accordingly, the Court finds that Defendant has offered sufficient evidence to

demonstrate that it was acting as a “construction professional” within the meaning of

CDARA at the time of the incident.



                                             9
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 10 of 20




               2.     Causation

        Plaintiffs next argue that CDARA does not apply to their claims against Defendant,

 because the injury at issue was caused by Defendant’s negligence and not by a defect in

 the fiber-optic cable—i.e., the improvement to real property. [#42 at 5-6, 8-10] CDARA

 defines “action” to include “a civil action or an arbitration proceeding for damages,

 indemnity, or contribution brought against a construction professional to assert a claim,

 counterclaim, cross-claim, or third party claim for damages or loss to, or the loss of use

 of, real or personal property or personal injury caused by a defect in the design or

 construction of an improvement to real property.” Colo. Rev. Stat. § 13-20-802.5(1).

 Based upon that language, Plaintiffs argue that CDARA only applies where the plaintiff

 asserts claims based upon “a defect in the improvement itself which, in turn, causes the

 damage to the other property.” [#42 at 9]

        Two Colorado Court of Appeals decisions have considered analogous arguments

 in the context of interpreting substantially similar language found in the statute of

 limitations applicable to actions brought against construction professionals. 8 In Irwin v.



 8 With exceptions not applicable here, Colorado Revised Statute § 13-80-104(1)(a), (c)
 provides that “all actions against any architect, contractor, builder or builder vendor,
 engineer, or inspector performing or furnishing the design, planning, supervision,
 inspection, construction, or observation of construction of any improvement to real
 property shall be brought within [two years]” and that “[s]uch actions shall include any and
 all actions in tort, contract, indemnity, or contribution, or other actions for the recovery of
 damages for . . . [a]ny deficiency in the design, planning, supervision, inspection,
 construction, or observation of construction of any improvement to real property.” Neither
 party argues that the “caused by a defect in the design or construction of an improvement
 to real property” language utilized in Section 13-20-802.5(1) should be interpreted
 differently from the “damages for . . . [a]ny deficiency in the design, planning, supervision,
 inspection, construction, or observation of construction of any improvement to real
 property” utilized in Section 13-80-104(c) and both parties rely upon cases interpreting
 Section 13-80-104(c)—and its predecessor Colo. Rev. Stat. § 13-80-127, which utilized
 the same relevant language—to support their offered interpretations of Section 13-20-
                                               10
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 11 of 20




 Elam Construction, Inc., the plaintiffs claimed that their home was damaged as a result

 of the defendant’s negligent construction activities while improving and widening an

 adjacent roadway. 793 P.2d 609, 609-10 (Colo. App. 1990). More specifically, the

 plaintiffs alleged that vibrations caused by the defendant’s use of heavy equipment on the

 adjacent roadway had caused the home’s walls, chimney, and basement to crack. Id. at

 609. The Irwin court concluded that the plaintiffs’ claims were not subject to the two-year

 statute of limitations applicable to claims seeking damages for “[a]ny deficiency in the

 design, planning, supervision, inspection, construction, or observation of construction of

 any improvement to real property.” Id. at 610-11 (emphasis in original) (quoting Colo.

 Rev. Stat. § 13-80-127). According to the Irwin court, the statute’s “repeated references

 to ‘a defect in the improvement’ or ‘deficiency . . . of . . . improvement to real property’”

 signified that it “was intended to apply only to negligence in planning, design, construction,

 supervision, or inspection that results in a defect in an improvement to real property that,

 in turn, causes injury to a claimant.” Id. at 611. Put another way, the court concluded

 that the statute “was intended to limit actions against building professionals only for claims

 of injury arising from defects in the improvement they create, rather than to supplant the

 applicability of the general limitation statute for all injuries caused by their negligent

 conduct.” Id.

        In Sharp Brothers Contracting Company v. Westvaco Corporation (“Sharp Bros.”),

 the plaintiffs sued various defendants in connection with an explosion and fire that

 allegedly resulted from the defendants’ removal of the tank lining of a carbon storage tank



 802.5(1). [See #42 at 5-6, 8-10; #43 at 3-9] The Colorado Supreme Court also has
 observed that “the term ‘defect’ in section 13–80–127 is used synonymously with
 ‘deficiency.’” Homestake Enters., Inc. v. Oliver, 817 P.2d 979, 983 n.10 (Colo. 1991).
                                              11
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 12 of 20




 using a highly flammable substance. 817 P.2d 547, 549 (Colo. App. 1991). The plaintiffs

 argued that their claims were not applicable to Section 13-80-127’s two-year statute of

 limitations, because they “d[id] not arise out of a defect in an improvement to real property”

 but instead were “caused by the negligent conduct of [the] defendants.” Id. The Sharp

 Bros. court, however, concluded that the statutory language “is not limited only to claims

 resulting from a ‘defect in the improvement’” but rather “also applies to ‘any and all actions’

 that result from a ‘deficiency’ in the design or construction process, including such a

 deficiency in ‘supervision’ of those processes.” Id. at 550. The Court thus found that the

 statute supported a “broad interpretation” and declined to follow Irwin to the extent it

 “c[ould] be read to interpret the statute more restrictively.”        Id.   Based upon this

 interpretation, the Sharp Bros. court found that Section 13-80-127 applied, because “the

 resulting injury . . . was directly related to a deficiency in the construction of an

 improvement to the real property.” Id. at 551.

        In Homestake Enterprises, Inc. v. Oliver (“Homestake”), the Colorado Supreme

 Court acknowledged the tension between these two lower court decisions. 817 P.2d 979,

 981 (Colo. 1991). In Homestake, the plaintiff sued a subcontractor responsible for the

 installation of a sprinkler system and landscaping at a hospital for the injuries she

 sustained from slipping and falling on an icy sidewalk at the hospital. Id. at 980. The

 plaintiff contended that the subcontractor “negligently operated or caused the sprinkling

 system to be operated during freezing temperatures, which caused ice to form on the . .

 . sidewalk where it knew, or should have known, that pedestrians such as the [p]laintiff

 would be walking.” Id. The subcontractor appealed from a decision of the Colorado Court

 of Appeals, which had relied upon Irwin to find that the plaintiff’s claims were not subject



                                               12
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 13 of 20




 to Section 13-80-127’s two-year statute of limitations, because that statute “applied only

 to negligence in planning, design, construction, supervision, or inspection that results in

 a defect in an improvement to real property that, in turn, causes injury to a claimant, and

 [the plaintiff] had alleged only that [the subcontractor’s] employees were negligent and

 not that any of [the subcontractor’s] improvements to real property were defective.” Id.

 (emphasis in original) (quotation omitted).

        The Colorado Supreme Court reversed the lower court’s application of Irwin.

 Although the Homestake court acknowledged that statutes, like Section 13-80-127, “in

 derogation of the common law must be strictly construed to restrict its provisions to the

 clear intent of the legislature,” the court concluded based upon the language and

 legislative history of the statute that “the legislature intended that section 13–80–127

 provide comprehensive coverage to builders, contractors, and other construction-industry

 professionals.” Id. at 982 (quotation omitted); see also id. at 983 (“[A]s the court of

 appeals recognized in [Sharp Bros.], the inclusive language used in the statute supports

 a comprehensive interpretation.”). Based upon its conclusion that the legislature intended

 to provide comprehensive coverage to construction professionals, the Homestake court

 provided the following critique of Irwin:

        As the court of appeals recognized in Irwin, section 13–80–127(1)(b)
        suggests that only a defect in an improvement to real property may give rise
        to a claim for relief limited by the statute, since it states that a claim for relief
        “arises” when the “damaged party discovers . . . [a] defect in the
        improvement [to real property] which ultimately causes the injury.” We
        believe, however, that the legislature intended that section 13–80–
        127(1)(c)(I) define “defect” to include a wide range of acts or events: that
        section states that a claim for relief limited by the statute “shall include any
        and all actions in tort . . . for any deficiency in the design, planning,
        supervision, inspection, construction, or observation of construction of any
        improvement to real property.” Our construction of “defect” is consistent
        with the legislature’s intent to enact a statute of limitations to protect

                                                 13
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 14 of 20




        contractors and other professionals in the construction business from stale
        claims.

 Id. at 983 (citation and footnote omitted). The Homestake court thus concluded that the

 subcontractor’s “alleged negligence in operating the sprinkler system in freezing

 temperatures was within the scope of section 13–80–127, because it was a ‘deficiency in

 the design, planning, supervision, . . . construction, or observation of construction’ of an

 improvement to real property.” Id. at 984.

        Thus, although the Homestake court did not directly resolve the tension between

 the Irwin court’s and the Sharp Bros. court’s interpretation of Section 13-80-127, it

 overruled a lower court decision that had expressly relied upon the Irwin decision and

 adopted a “comprehensive” interpretation of the statute more in line with the Sharp Bros.

 court’s interpretation. The Court thus disagrees with Plaintiffs’ contention that Homestake

 “discussed Irwin at length and reiterated that CDARA was not intended to apply to all

 activities of contractors in connection with the construction of improvements to real

 property,” but instead reaffirmed that “there must be a defect in the improvement itself

 which, in turn, causes the damage to the other property.”9 [#42 at 9] Contrary to Plaintiff’s




 9 Plaintiff’s contention is more aligned with the concurring opinion in Homestake, which
 opined that Irwin was correctly decided and emphasized that “[t]he statutory language
 plainly contemplates a connection between the injury for which damages are sought and
 a defect in the improvement being constructed.” Homestake, 817 P.2d at 984-85.
 Although the concurrence attempted to square its reasoning with the majority opinion, it
 acknowledged a tension with the majority’s conclusion that the statute provided
 comprehensive coverage to construction professionals and, notably, was only joined by
 two of the seven justices. Id. Although the injury at issue in Homestake involved the
 negligent operation of the improvement to real property—i.e., the sprinkler system—
 whereas here the injury was caused by negligence during the construction of the
 improvement to real property, the Court does not find this distinction persuasive given the
 inclusive language used in the statute and the legislature’s intent to provide
 comprehensive coverage to construction professionals.
                                              14
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 15 of 20




 contention, even though the plaintiff in Homestake had not alleged any defect “in the

 [sprinkler system] itself,” the court found that the statute applied. 10

        The Court finds the Homestake court’s rationale for a “comprehensive

 interpretation” of Section 13-80-127 equally applicable to the interpretation of Section 13-

 20-802.5(1).    It is undisputed that the allegedly negligent excavation occurred in

 furtherance of the construction of the installation of the fiber-optic cable for Comcast—

 i.e., the improvement to real property.       The Court thus concludes that Defendant’s

 allegedly negligent excavation was within the scope of 13-20-802.5(1), because it was a

 “defect in the . . . construction of an improvement to real property.” See Maryland Cas.

 Co. v. Formwork Servs., Inc., 812 F. Supp. 1127, 1130, 1131 (D. Colo. 1993) (applying

 “the broad construction of § 13–80–104 mandated by [Homestake]” to find that the statute

 applied where injury was caused by an accident on the construction site, “not because of

 a defect in the building” being constructed).

        Accordingly, the Court finds that Plaintiffs’ claims are governed by CDARA and

 thus that Plaintiffs are not entitled to recover loss of use damages. Defendant’s Motion

 is GRANTED to the extent it seeks summary judgment on Plaintiff’s request for loss of

 use damages.

        B.      One Call Law Claim

        Plaintiffs’ Third Claim for Relief alleges that Defendant violated two separate

 provisions of the One Call Law:         (1) Section 9-1.5-103(4)(c)(I), which requires an




 10Indeed, the Homestake court expressly framed the issue presented as “whether section
 13–80–127 . . . applies when a plaintiff alleges that a contractor negligently operated a
 sprinkler system but does not allege that the contractor caused a ‘defect’ in an
 improvement to real property.” Homestake, 817 P.2d at 980.
                                               15
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 16 of 20




 excavator to use nondestructive means of excavation to identify underground facilities

 and exercise reasonable care to protect any underground facility in or near the excavation

 area, and (2) Section 9-1.5-103(8), which requires that a person who performs

 maintenance take reasonable care when disturbing the soil. [#1, ¶ 21] Plaintiffs contend

 that, pursuant to Section 9-1.5-104.5(2)(d)(I), Defendant thus is liable to them “for any

 cost or damage incurred by MCI in restoring, repairing, or replacing its Cable, together

 with reasonable costs and expenses of suit, including reasonable attorney fees.” [Id. at

 ¶ 22] Section 9-1.5-104.5(2)(d)(I) states in its entirety:

        If any person, other than a homeowner, rancher, or farmer, as defined in
        section 42-20-108.5, C.R.S., working on such homeowner’s, rancher’s, or
        farmer’s property, fails to comply with paragraph (a) of this subsection (2)
        or fails to exercise reasonable care in excavating or performing routine
        maintenance and damages an underground facility during such excavation
        or routine maintenance, such person shall be presumably liable for . . . [a]ny
        cost or damage incurred by the owner or operator in restoring, repairing, or
        replacing its damaged underground facility, together with reasonable costs
        and expenses of suit, including reasonable attorney fees.

        In the Motion, Defendant contends that Plaintiff’s Third Cause of Action is barred

 by the statute of limitations, because it is a claim for a civil penalty, which must be

 instituted within one year. [#35 at 14 (citing Colo. Rev. Stat. § 13-80-103(1)(d) (requiring

 that “[a]ll actions for any penalty or forfeiture of any penal statutes” be commenced within

 one year after the action accrues)] In support, Defendant notes that the Section 9-1.5-

 104.5 is entitled “Civil penalties—applicability” and thus argues that the legislature’s intent

 that this statute provide a civil penalty is clear. [Id. at 14-15] Defendant further argues

 that, even if the legislature’s intent were not clear, the test outlined by the Colorado

 Supreme Court in Kruse v. McKenna for determining whether a statutory claim is one for




                                               16
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 17 of 20




 a civil penalty, also supports application of the one-year statute of limitations. 11 [#35 at

 16-17 (citing 178 P.3d 1198, 1201 (Colo. 2008))].

        As Plaintiffs point out in their response, however, Defendant’s analysis of Plaintiffs’

 Third Claim for Relief focuses on Section 9-1.5-104.5 in its entirety rather than addressing

 the specific provision—Section 9-1.5-104.5(2)(d)(I)—invoked by Plaintiffs. [#42 at 16-17]

 For example, Defendant contends that Plaintiffs’ “claim for entitlement to attorney’s fees

 is also clearly, on its face, a penalty” and cites to Section 9-1.5-104.5(3)(b) [#35 at 15],

 but the Complaint makes clear that Plaintiffs assert their right to an award of attorney’s

 fees pursuant to Section 9-1.5-104.5(2)(d)(I) [#1, ¶ 22]. Although certain of the provisions

 of Section 9-1.5-104.5 not invoked by Plaintiff do expressly provide for a civil penalty,

 Section 9-1.5-104.5(2)(d)(I) does not. Compare § 9-1.5-104.5(1)(b) (providing for “a civil

 penalty of two hundred dollars”), (c)(II) (providing for a “civil penalty . . . up to seventy-five

 thousand dollars”) with § 9-1.5-104.5(2)(d)(I) (providing for repair costs, together with

 reasonable costs and expenses of suit, including reasonable attorney fees). “When a

 statute is both remedial and penal in nature, the remedial and penal elements are

 separated and the appropriate standard is applied to each.” Front Range Christian

 Ministries v. Travelers Indem. Co. of Am., No. 16-CV-01923-PAB-CBS, 2017 WL

 1148690, at *2 (D. Colo. Mar. 27, 2017) (quoting Moeller v. Colo. Real Estate Comm’n,

 759 P.2d 697, 701 (Colo. 1988)).




 11 Pursuant to the three-part test identified in Kruse, the court should consider “whether
 (1) the statute asserted a new and distinct cause of action; (2) the claim would allow
 recovery without proof of actual damages; and (3) the claim would allow an award in
 excess of actual damages.” 178 P.3d 1198, 1201 (Colo. 2008), overruled on other
 grounds by Guarantee Tr. Life Ins. Co. v. Estate of Casper, 418 P.3d 1163, 1168-69
 (Colo. 2018).
                                                17
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 18 of 20




        In its reply, Defendant appears to concede that Section 9-1.5-104.5(2)(d)(I) is not

 a civil penalty statute, 12 and instead argues that Section 9-1.5-104.5(2)(d)(I) cannot be

 invoked by Plaintiffs. Specifically, Defendant emphasizes the following portion of the

 exclusionary clause found in Section 9-1.5-104.5(2)(d)(I) to argue that the provision only

 applies to homeowners, ranchers, and farmers: “If any person, other than a homeowner,

 rancher, or farmer, as defined in section 42-20-108.5, C.R.S., working on such

 homeowner’s, rancher’s, or farmer’s property, . . . fails to exercise reasonable care in

 excavating or performing routine maintenance and damages an underground facility

 during such excavation or routine maintenance, such person shall be presumably liable

 for . . .” [#43 at 10-11 (emphasis in original)] By isolating this emphasized language from

 the remainder of the exclusionary clause, Defendant argues that Section 9-1.5-

 104.5(2)(d)(I) only applies when an excavator fails to exercise reasonable care while

 “working on [a] homeowner’s, rancher’s, or farmer’s property.”

        When Section 9-1.5-104.5(2)(d)(I) is read in its entirety, however, it is clear that

 the language emphasized by Defendant is part of a larger clause that excludes from

 liability “. . . a homeowner, rancher, or farmer, as defined in section 42-20-108.5, C.R.S.,



 12 Defendant makes no argument that Section 9-1.5-104.5(2)(d)(I) is a civil penalty statute
 and does not engage in the three-part test it acknowledges applies for determining
 whether a statutory claim is one for a penalty. See supra note 11. “[I]t is not the Court’s
 obligation to create legal arguments for [the parties].” Zahourek Sys., Inc. v. Balanced
 Body Univ., LLC, No. 13-CV-01812-RM-CBS, 2016 WL 1377165, at *13 (D. Colo. Apr. 7,
 2016). To the extent Defendant argues that the title of Section 9-1.5-104.5 alone is
 dispositive of the legislature’s intent, the Court disagrees. See Jefferson Cty. Bd. of
 Equalization v. Gerganoff, 241 P.3d 932, 936 (Colo. 2010) (“[T]he heading of a statute,
 although not dispositive of legislative intent, can aid in determining legislative intent.”) As
 noted above, Section 9-1.5-104.5 includes certain provisions that expressly establish civil
 penalties and thus account for the title of the statute. Section 9-1.5-104.5(2)(d)(I),
 however, does not expressly reference a civil penalty and Defendant has not established
 that it imposes one.
                                               18
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 19 of 20




 working on such homeowner’s, rancher’s, or farmer’s property.” Defendant’s attempt to

 divide this exclusionary clause into two separate clauses is not consistent with its plain

 meaning. The use of the word “such” to modify homeowner’s, rancher’s, or farmer’s in

 the second clause makes clear that it is tied to the first clause. Moreover, Defendant’s

 interpretation would produce nonsensical results. See Concerned Parents of Pueblo, Inc.

 v. Gilmore, 47 P.3d 311, 313 (Colo. 2002) (finding that court “must avoid adopting a forced

 or strained construction, as well as any construction that leads to an absurd result”). If

 the first clause—”other than a homeowner, rancher, or farmer”—is read to be independent

 of the second clause, all homeowners, ranchers, and farmers would be excluded from

 liability under Section 9-1.5-104.5(2)(d)(I).     Clearly the more logical reading is that

 homeowners, ranchers, and farmers are excluded from liability only when “working on

 such homeowner’s, rancher’s, or farmer’s [own] property.”

        Accordingly, the Court finds that Defendant has not established that Plaintiffs’ Third

 Claim for Relief is a claim for a civil penalty subject to a one-year statute of limitations.

 Defendant’s Motion is DENIED to the extent it seeks summary judgment on Plaintiff’s

 Third Claim for Relief.

 IV.    Conclusion

        For the foregoing reasons, IT IS ORDERED that:

        (1)    Defendant’s Request for Judicial Notice [#38] is DENIED WITHOUT

               PREJUDICE;

        (2)    Defendant’s Motion for Partial Summary Judgment [#35] is GRANTED IN

               PART and DENIED IN PART; and




                                              19
Case 1:19-cv-01546-STV Document 51 Filed 07/13/20 USDC Colorado Page 20 of 20




      (3)   Summary Judgment is GRANTED in favor of Defendant on Plaintiffs’

            request for loss of use damages.


 DATED: July 13, 2020                          BY THE COURT:

                                               s/Scott T. Varholak
                                               United States Magistrate Judge




                                        20
